DETAILED ACTION
Claims 1-10 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner was unable to locate a copy of NPL #16 in the file wrapper.
Accordingly, it has been lined through as having not been considered.

If this is already on the record in this or the parent application, please indicate the date and page count of the document as it is listed in PALM.  If it is not already of record, another IDS submission is necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter.  Specifically, the claims encompass software per se.


(0)A database management system comprising
(1) a source database; a target database;
(2) a database management computer system…comprising:
(2a) one or more computer processors
(2b) one or more computer readable storage media.

The evaluation of all claim limitations:
(0) Written Description [0038] defines a DBMS as encompassing software per se (software and/or hardware)

(1) Written Description [0035] defines a “database” as a collection of electronic information organized in memory or non-volatile storage volume.  Memory is not defined, and expansively described in [0130] as “Computer memory is any memory which is directly accessible to a processor” and further mentions “’Computer memory’ or ‘memory’ is an example of a computer-readable storage medium.”  [00128] states that ‘A computer-readable storage medium as used herein encompasses any tangible storage medium…”  Tangibility is not in itself dispositive of statutory subject matter.  See MPEP 2106.03(I) (explaining “Even when a product has a physical or tangible form, it may not fall within a statutory category.  For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world 

As such, “memory” encompasses a data structure per se that stores data for a database.
(2) 
(a)	Although written description [00131] includes a statutory embodiment of a processor (“electronic component”), the paragraph states that the term “encompasses” said embodiment, not that “it is,” “it is defined as,” “it is limited to” or otherwise cabin the interpretation to the statutory embodiment, and therefore does not preclude non-statutory embodiments.  The Authoritative Dictionary of IEEE Standards Terms 7th ed (1)(B) or (2).  DBMS software communications interfaces and the DBMS engine would constitute software-only “processors” under these definitions.  
(b)	For the same reasons given in (1).

Thus, no element of the claim requires that ties claim only encompass statutory embodiments.  Since each element can be interpreted in a fashion that is directed to software per se, the claim must be rejected under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 1 and all claims dependent thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 states, in part, that it is
“A computer-implemented method for operating a database management system, comprising: 
a source database and a target database; 
configured for asynchronously replicating data changes of the source database to the target database, the database management system: 
<various steps follow>”
(italics added)

A claim that attempts to cover both a system and method for using a system is directed to a hybrid of two statutory classes, and such hybrid claims are indefinite under 35 USC 112 when the claim would raise questions as to when it has been infringed.  See IPXL Holdings v. Amazon.com, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).

Claim preambles have the capability to limit claim scope, but whether a preamble actually does so is based on several factors, such as when the preamble is drafted in Jepson claim form, reference in the preamble for antecedence, when criticality of additional structure/acts is identified by the specification as a whole or the preamble is otherwise necessary to understand the meaning of terms in the body of the claim.  Catalina Mktg. Intl’ v. Coolsavings.com, 289 F.3d 801, 808 (Fed. Cir. 2002) (acknowledging “no litmus test” but finding “some guideposts have emerged” in determining when a preamble limits a claim.)

The purported method claim appears to be attempting to cover both the system being used and its manner of use, and it would be unclear if a seller of a system that is designed to allow the definition, creation, querying, updating, and administration of one or more databases would be liable for contributory infringement if the software is later implemented and used in the fashion claimed.  

In an alternative interpretation, because the phrase “the database management system” is followed by a colon, one could speculate that this was the intended transitional point between preamble and body.  However, treating the phrase “the database management system” as the point of transition raises its own problems.  Under this alternative, the preamble would be given patentable weight because of antecedent basis of the phrase “the target database.”  However, the phrase “the database management system” is prefaced by two statements of “a database management system” and it is unclear as to which one “the database management system” refers.  Also, transition points between preamble and body require a transitional phrase.  Here, that phrase is “comprising” but that is found in the first line of the originally filed claim, whereas the colon is on the fourth line.  Thus, the claim structure as a whole suggests that this was not the proper point of division between preamble and body, but even if it were, it would still raise questions of indefiniteness on different grounds.

Claim 1 and all claims dependent thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
If the claim is literally interpreted as drafted, then the supposed “method” is both a collection of source and target databases that is configured with some intended use in mind, whereas a “database management system” is a series of operative steps per se.  This is contrary to applicants’ express definition of the phrase “database management system” which requires that it 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, dependent upon claims 1 and 2, requires, in part:
the delaying is implemented by: 
supplementing the request for the statement with the transaction-ID of the transaction comprising said statement and with the identified current source commit log sequence number; 

Claim 2 does not provide any further limitation of a delay nor the request, so all limitations must be reviewed in the context (if any) provided by claim 1.

Claim 1 has no request for a statement.  The first step of claim 1 is “receiving a request to perform a statement…” but firstly, that does not mean the same thing as a request for a statement, and secondly, claim 3 is drafted as a further limitation of “delaying” whereas the first step in claim 1 is not drafted as being part of the delaying step.

As such, how claim 3 attempts to further limit the scope set forth by the previous claims is indefinite.

Claim 4, and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, dependent upon claims 1, 2, requires activity by “the first database engine” and “the second database engine.”

Neither of claims 1 nor 2 discuss a database engine at all.

Claim 3 discusses “a first database engine” and “a second database engine.”  However, claim 4 does not purport to depend upon claim 31 and those claim limitations cannot serve as antecedent basis for those limitations of claim 4.  As such, the limitations in claim 4 lacks antecedent basis.

Claim 6 and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The final step of dependent claim 1 requires “repeating steps a)-d)…”  However, no previous step in this claim nor any previous claim upon which this claim depends is annotated with letters.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed “replicating” step requires “committing all transactions in the one or more commit groups of the batch also in the target database in a single step.”

This claim-step is indefinite for several reasons.  

Firstly, it is unclear whether the claim requires (1) the transactions are/were committed somewhere and are now also being committed into the target database “in a single step” or (2) committing the groups of transactions that are already in the target database “in a single step” or (3) if the individual transactions in the one or more groups are already in the target database, making sure those transactions are committed “in a single step”

Secondly, it is unclear what a “step” of a “single step” means in this claimed context.  
One candidate interpretation is claim step. The “repeating” claim step refers to mysterious unlabeled claim steps (a)-(d), which suggests a “step” is a claim step.  Claim antecedence also suggests this interpretation.

Unfortunately, the does not appear to make sense.

Another candidate is transactional step.  Written Description [0052] explains that OLTP “guarantees that all steps in a transaction are committed in a group.”  Now, [0023] explains that the environment is such that the source database is OLTP whereas the target database is OLAP, but [0052] explains that any combination of two databases in the subsequent list may be used as source and target, so perhaps this claim is directed to a non-preferred (but still disclosed) embodiment.  

But the examiner has not been able to find written description support for the notion that the batch itself is processed a transaction.

Based on the potential meanings of those skilled in the art of computing, other candidate interpretations abound.  Reasonably, the granularity of a “step” could be as small as computer operations, individual lines of script, a procedure call, or even the entire batch itself.

Because the term “step” is insolubly ambiguous2, an ordinarily skilled practitioner would be unable to ascertain whether his or her actions or products read on the claim.

Claims 8, 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 1 contains a delay step.  Dependent claim 8, which depends upon claims 1, 2, purports to provide a situation in which “skipping the delay step/delaying” occurs.  However, under 112 4th, dependent claims must “incorporate by reference all the limitations of the claim to which it refers.”

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10 is/are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Shelat et al. (US 7,65,668 B1) hereinafter Shelat
With respect to claim 1, Shelat discloses. A method (Col 2 lines 12-14, methods) for operating a database management system, comprising: 
a source database and a target database (Fig. 1, P-replicas and non-primary replicas); 

 receiving a request to perform a statement, the statement being a database statement (Fig. 4 shows logs tracking file system transactions.  Inferentially, in DBMS environment, the commands are database statements); 
identifying the most recently committed one of a plurality of transactions having been committed in the source database before the receiving of the request (Summary Col 3 lines 14-30 explains version numbers of target and expect version number of update used; where a higher number is received, it is understood that intervening committed transactions were executed against the data object and received number – 1 is the actual most recent update.  The example given is that secondary replication has version number 20 and the received update indicates version number 24, so versions 21-23 are requested from the primary replica.); 
repeatedly identifying the one of the plurality of transactions having been replicated most recently to the target database (Per Fig. 4, the expected number is the number.  Per Instant Written Description [0015], the instant application’s scope of a “repetition” encompasses 0 or 1 instances – in this case, it reads on “0” repetitions); 
delaying execution of the requested statement in the target database until an evaluation of the repeatedly identified most recently replicated transaction returns that the identified most recently committed transaction has been replicated to the target database (Col 8 lines 45-61, esp. lines 55-
after the delaying execution, executing the requested statement in the target database (id. implicit since after the cumulative updates are performed, then the update creating the newest version can be safely applied). 

With respect to claim 10, the text of the claim is substantially similar to that of claim 1, and is mapped accordingly.  Additionally, Shelat discloses processors and computer-readable storage media with program instructions for execution by the processors (Abstract, processors and memory couple to processors with instructions.)

With respect to claim 2, Shelat discloses 
the source database assigns a source log (Fig. 1 elements 125) and the target database assigns a target log (Col 11 lines 2-10, embodiments include local secondary replica with history logs.); 
the identification of the most recently committed transaction comprises analyzing the source log (Fig. 1 element 130A shows all primary replicas ), the source log comprising source commit log sequence numbers (LSN) respectively indicating a commit event of one of the plurality of committed transactions (Col 11 lines 53-55 in reference to the exemplary log entry in Fig. 4, additional metadata includes timestamp of the update; Col 12 lines 45-49 shows that coherence point timestamps are also tracked in the replica are used in replica synchronization process using a transaction-replay process for synchronization.  Thus, the timestamp embodiment in Fig. 4 is an LSN.); 

the repeated identification of the most recently replicated transaction comprises repeatedly analyzing the target log, the target log comprising replication commit log sequence numbers (Col 9 lines 12-16, access of data at non-primary replica may involve checking last coherence timestamp) respectively indicating a moment when one of the transactions having committed in the source database were replicated to the target database (id., time the last update transaction was committed in this replica); and 

the evaluation of the repeatedly identified most recently replicated transaction comprises comparing the source commit log sequence numbers of the identified most recently committed transaction with the repeatedly identified replication commit log sequence numbers (Col 9 lines 16-19, use of timestamps may trigger the non-primary replica to trigger ). 

Further Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by any commercially sold programmed computer (hereinafter Any Computer).  An example of this is the Dell Latitude D600, with evidence of its features shown in Dell Latitude D600 (https://www.dell.com/downloads/us/products/latit/d600_spec.pdf) hereinafter D600Spec

a source database (per Written Description [0015].  D600Spec System:Memory shows RAM.  Those skilled in the art understood that garden variety data structures operate taught in basic computer science curricula exist in RAM and have algorithms optimized to access those structures); 
a target database (per Written Description [0015].  D600Spec System:Hard Disk Drives shows mass storage.  D600Spec System: Operating System Versions Available show Windows XP as an available operating system.  Windows XP provided user access via WinFS, and also required hard disks to be formatting to NTFS.  Both flavors of file systems are a “collection of electronic information that is organized on a non-volatile storage in the form of a particular, defined data structure (WinFS: tree.  NTFS: per NTFS specification) which supports or is optimized for data retrieval by a particular type of database query (WinFS supports dos commands, NTFS supports access to particular blocks)); 
a database management computer system for operating a database management system, the computer system comprising: 
one or more computer processors (any computer inherently has processors.  D600Spec System:Processors discloses processors), one or more computer-readable storage media (as above regarding RAM), and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program 

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

MPEP 2173.06(II) explains that where there is a low degree of uncertainty, prior art may still be applied, but where the degree is great, no prior art rejection should be applied.  Claims 1, 2 are interpreted as if the steps are operating in an environment, despite the 112 2nd rejection above.  

The issues raised in claims 3, 4, both issues for claim 6 are of the degree that examination with respect to the prior art could not be reasonably made.  As a reminder, claims 8, 9 have issues related to 112 4th, so are not indefinite, but the issue with claim scope also precludes meaningful rejection.

Method claims 7-9 also suggest interpretation commensurate to Ex parte Schulhauser, Appeal 2013-007847, 11 (PTAB 2016) (interpreting BRI of conditional statements).  Applicants may 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        8 Mar 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 And even if it did, originally filed claim 3 has its own issues of indefiniteness.
        2 The examiner is not stating that the standard for indefiniteness is insoluble ambiguity.  During prosecution, the standard is actually reasonable uncertainty.  In re Packard, 751 F.3d 1307, 1310 (Fed. Cir. 2014); see also Nautilus Inc. v. Biosig Instruments, Inc., 572 US 898 (2014) (finding that the USPTO’s threshold for indefiniteness is lower than during litigation).  What the examiner is stating is that the claims rise to that heightened level of ambiguity.